                                                 Shoemaker & Dart, P.S., Inc.
                                                 6706 24th Street W, Suite A
                                                    Tacoma, WA 98466




                                                                                                       Page: 1
      Ricki Grafstrom                                                                               05/16/2019
                                                                                        Account No: 1197-00M
                                                                                      Statement No:        784




      Chapter 13
                                                                                              Interim Statement




                                                             Fees

                                                                                    Rate    Hours
02/15/2019    JFD       Draft and revise petition and related docs.               350.00     2.10       735.00

02/19/2019    JFD       Draft and revise doc amendments. telephone conference
                        with client.                                              350.00     0.20        70.00

02/26/2019    KVS       Receipt of Carrington correspondence, forward to client   350.00     0.10        35.00

02/28/2019    JFD       Office conference with client to sign docs.               350.00     1.00       350.00

03/05/2019    JFD       Draft and revise schedule revisions/Plan. telephone
                        conference with client.                                   350.00     0.50       175.00

03/06/2019    JFD       Telephone conference with client. telephone conference
                        with oa Shillito.                                         350.00     0.20        70.00

03/11/2019    KVS       Receipt of 13 correspondence, review plan                 350.00     0.10        35.00

03/21/2019    JFD       Communicate with trustee re production request.           350.00     0.20        70.00
              JFD       Telephone conference with atty Hansen re specific
                        performance complaint.                                    350.00     0.10        35.00
              KVS       Attended meeting of creditors                             350.00     0.60       210.00
              KVS       (miscellaneous fee) travel                                175.00     0.40        70.00

04/16/2019    KVS       Receipt of Trustee objection to confirmation              350.00     0.10        35.00
              JFD       Review and analyze trustee obj to conf. telephone
                        conference with client. prep amendments.                  350.00     0.50       175.00

04/17/2019    JFD       Telephone conference with trusteere confirmation.         350.00     0.10        35.00
                                                                                                            Page: 2
      Ricki Grafstrom                                                                                    05/16/2019
                                                                                             Account No: 1197-00M
                                                                                           Statement No:        784
      Chapter 13




                                                                                         Rate    Hours
04/23/2019    KVS       Receipt of mortgage claim                                      350.00     0.10        35.00

04/30/2019    JFD       Communicate with client re RFS motion. review and
                        analyze Spears poc.                                            350.00     0.20        70.00
              KVS       Review file and documentation provided by client, draft
                        declaration                                                    350.00     1.00      350.00
              KVS       Review caselaw regarding relief from stay motions brought
                        by former spouses and property settlement issues in
                        Chapter 13                                                     350.00     2.00      700.00

05/01/2019    KVS       Communicate with client via email re: documents                350.00     0.10        35.00
              KVS       Communicate with client via email re: draft declaration        350.00     0.10        35.00
              KVS       Draft and revise declaration, assemble declarations, email
                        declaration to client                                          350.00     1.00      350.00
              JFD       Telephone conference with client. telephone conference
                        with atty Helland.                                             350.00     0.20        70.00
              JFD       Review and analyze response and declaration re: RFSo
                        motion.                                                        350.00     0.50      175.00
              KVS       Communicate with client via email re: declaration
                        attachment                                                     350.00     0.10        35.00

05/02/2019    KVS       Letter to client re: claims                                    350.00     0.10        35.00
              JFD       Review and analyze Spears objection to confirmation.           350.00     0.20        70.00

05/03/2019    KVS       Draft and revise reply to Spears objection to confirmation     350.00     0.70      245.00

05/06/2019    JFD       Telephone conference with client re RFS reply.                 350.00     0.20        70.00

05/07/2019    KVS       Draft and revise declaration re: refinance, review client
                        documents, email declaration to client, phone call to client
                        re: declaration                                                350.00     1.00      350.00
              KVS       Receipt of client email, call client via phone, revise
                        declaration and email client, receipt of email from client
                        with signed declaration                                        350.00     0.40      140.00

05/08/2019    JFD       Plan and prepare for motion RFS/Confirmatioin hearing          350.00     1.00      350.00
              JFD       Attended hearing on relief from stay/confirmatioin.            350.00     1.50      525.00
              JFD       Telephone conference with client re outcome of hearing.        350.00     0.10       35.00

05/09/2019    KVS       Draft and revise order denying motion for relief; email
                        Kleinberg                                                      350.00     0.40      140.00
              KVS       Receipt of Kleinberg email, reply                              350.00     0.10       35.00

05/14/2019    KVS       Letter to client re: confirmation                              350.00     0.10        35.00
                                                                                                         Page: 3
      Ricki Grafstrom                                                                                 05/16/2019
                                                                                          Account No: 1197-00M
                                                                                        Statement No:        784
      Chapter 13




                                                                                      Rate      Hours
05/15/2019     KVS      Draft and revise compensation pleadings                     350.00       0.50      175.00

05/16/2019     JFD      Telephone conference with client.                           350.00        0.30     105.00
                        For Current Services Rendered                                           18.10     6,265.00

                                                        Recapitulation
             Timekeeper                                               Hours      Rate            Total
             James F. Dart                                             9.10   $350.00        $3,185.00
             Kathleen V. Shoemaker                                     0.40    175.00            70.00
             Kathleen V. Shoemaker                                     8.60    350.00         3,010.00


                                                            Expenses

02/12/2019              Facsimile costs                                                                      1.00
02/12/2019              Photocopy charges                                                                    7.50
02/19/2019              Facsimile costs                                                                      1.00
02/20/2019              Postage                                                                              0.50
02/20/2019              Facsimile costs                                                                      1.00
02/28/2019              Photocopy charges                                                                    3.75
03/07/2019              Postage Packet                                                                       2.50
03/07/2019              Photocopy charges Packet                                                            16.00
03/07/2019              Postage - certificate of service                                                     8.80
03/07/2019              Photocopy charges - Certificate of Service                                          16.80
03/21/2019              Postage                                                                              0.80
04/17/2019              Photocopy charges                                                                    1.25
04/29/2019              Facsimile costs                                                                      1.00
05/01/2019              Photocopy charges - Pierce County LINX                                               9.00
05/01/2019              Photocopy charges - Pierce County auditor                                            2.00
05/01/2019              Photocopy charges - Pierce County auditor                                            4.00
05/02/2019              Postage                                                                              0.50
                        Total Expenses                                                                      77.40

                                                            Advances

02/26/2019              Filing fee                                                                         100.00
04/30/2019              Online legal research. pacer.                                                        0.90
                        Total Advances                                                                     100.90

                        Total Current Work                                                                6,443.30


                        Balance Due                                                                      $6,443.30
